The opinion of the Court was delivered, by
Coulter, J.
Every element of this case shows that it was unsuitable for the cramped and limited jurisdiction of a justice of the peace, and 'was beyond the pale of his judicial power.
An individual in the state of Maryland died, seised of real estate, leaving a father, a widow, and six brothers and sisters, but no issue. Jacobs, the defendant below, administered on his estate, and leased the realty for $120 rent, from the 21st October, 1844, to the 31st December, 1845. Before the expiration of the lease, the Chancellor of the state decreed a sale of this real estate for the payment of the decedent’s debts. The trustee appointed by the Chancellor sold the estate, and Jacobs became the purchaser; which sale was confirmed before the expiration of the lease, and before the rent fell due.
The plaintiff in this suit claims to recover from the defendant, the administrator of the decedent’s estate, who became the purchaser at the Chancellor’s sale, one-sixth of the rent, after deducting one-third for the widow’s share.
A number of points seem to be involved in this case, which are not cleared up by the testimony in the cause below. As the administrator leased the real estate, perhaps the law of Maryland authorized him to do so, and possibly the rent in his hands would be assets for the payment of debts. It may be .that the Chancellor’s sale passed the accruing rent to the purchaser, as incident to the reversion. There is no evidence whatever, of a reservation of the rent. Perhaps by the law of Maryland the father inherits real estate, where the person dying seised leaves no issue, and it *243may be that the widow is entitled to one-half as dower, under such circumstances. All these matters involved the title to the land, and were necessarily drawn into judgment before the justice. Even in the Court below there was no evidence as to the law of Maryland, except as to the right of dower, and that of a most unsatisfactory kind, and probably none at all before the justice, who, we may presume, decided from the lights afforded by the suitors. But, in any aspect of the case, the right of the plaintiff would necessarily involve questions as to the title of real estate. The Act of 1810 gives the justices of the peace jurisdiction in all cases of contracts, express or implied, except in real contracts, where the title to lands may come in question.
Here the title to land not only might, but actually did come in question. The title to land in a foreign state, depending upon the decrees of a Court of Chancery, would be more complicated than titles in our own state. But the language of the Act is general.
In cases of rent justices have jurisdiction, but that is because the title to land cannot come in question. The tenant cannot dispute the title of his landlord, by whom he was put in possession, unless in cases of fraud or imposition, which avoid all contracts, and also because in ease of rent jurisdiction is expressly conferred by statute. No express contract is proved to pay the plaintiff below any share of the rent, and no implication of contract could be made, except on the title to the land, and even then it would be an implication of a contract to pay those jointly entitled.
We think no promise or cause of action alleged brought the case within the jurisdiction of the justice. This ends the cause. It is not necessary to notice the other errors assigned.
Judgment reversed and venire de novo awarded.